Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 1 of 29




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 0:21-CV-60784-WPD

   MARIANA CARDOSO, individually and
   on behalf of all others similarly situated,           CLASS ACTION

         Plaintiff,                                      JURY TRIAL DEMANDED

   v.

   WHIRPOOL CORPORATION,

         Defendant.
   ____________________________________/

                SECOND AMENDED CLASS ACTION COMPLAINT

         Plaintiff Mariana Cardoso brings this class action against Defendant Whirpool

   Corporation, and alleges as follows upon personal knowledge as to Plaintiff and

   Plaintiff’s own acts and experiences, and, as to all other matters, upon information

   and belief, including investigation on conducted by Plaintiff’s attorneys.

                               NATURE OF THE ACTION

         1.     This is a class action under the Florida Security of Communications Act,

   Fla. Stat. Ann. § 934.01, et seq. (“FSCA”), arising from Defendant’s unlawful

   interception of Plaintiff’s and Class members’ electronic communications.

         2.     At issue is Defendant’s use of “session replay” spyware to collect,

   monitor, and record the electronic communications of visitors to its website.

         3.     Plaintiff alleges that Defendant utilizes session replay spyware to

   intercept Plaintiff’s and the Class members’ electronic computer-to-computer data

                                                 1
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 2 of 29




   communications with Defendant’s website, including, but not limited to, chats

   conducted on the site with Defendant’s employees, how they interact with the website,

   their mouse movements and clicks, frequency of mouse clicks, mouse gestures, scroll

   movements, keystrokes, search terms, information inputted into the website, and pages

   and content viewed while visiting the website.

         4.     Defendant      intercepted,   recorded,    and    then    stored   electronic

   communications regarding the webpages visited by Plaintiff and the Class members,

   as well as everything Plaintiff and the Class members did on those pages, e.g., their

   chats with Defendant’s employees, what they searched for, what they looked at, and

   the information they inputted.

         5.     Upon information and belief, Defendant monitored and recorded

   Plaintiff’s and the Class members’ website visits so that it could learn their preferences,

   gain insight into their behavior, and create profiles that Defendant later utilized for

   targeted behavioral advertising, sometimes even sharing the data with third party

   marketing companies.

         6.     The communications collected by Defendant provided Defendant with

   the ability to observe consumer behavior patterns, as well as model and predict

   consumers’ behavior.

         7.     As alleged below, Defendant intercepted the electronic communications

   at issue without the knowledge or prior consent of Plaintiff or the Class members.




                                               2
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 3 of 29




         8.     Defendant caused Plaintiff and the Class members injuries, including

   violations of their substantive legal privacy rights under the FSCA, invasion of their

   privacy, and potential exposure of their private information.

         9.     Through this action, Plaintiff seeks injunctive relief to halt Defendant’s

   unlawful conduct. Plaintiff also seeks a declaration, as well as damages authorized by

   the FSCA on behalf of herself and the Class members, defined below, and any other

   available legal or equitable remedies to which they are entitled.

                                         PARTIES

         10.    Plaintiff is, and at all times relevant hereto was, a citizen and permanent

   resident of St. Lucie County, Florida.

         11.    Defendant is, and at all times relevant hereto was, a corporation duly

   organized and validly existing under the laws of Delaware and maintains its principal

   place of business in Michigan. Defendant is therefore a citizen of Delaware and

   Michigan.

                             JURISDICTION AND VENUE

         12.    This Court has personal jurisdiction over Defendant because Defendant

   directs, markets, and provides its business activities throughout the State of Florida,

   and makes its active commercial website available to residents of Florida for those

   interested in entering into contracts over the Internet with Defendant.         Indeed,

   Defendant’s website allows residents of Florida to enter into transactions utilizing the

   website. During the relevant time frame, Defendant entered into contracts for the sale

                                              3
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 4 of 29




   of services with residents of Florida that involved the knowing and repeated

   transmission of computer data over the Internet.         This resulted in Defendant

   generating revenue from sales to residents of Florida, as well accepting payments from

   Florida residents through the site and ultimately shipping products to Florida.

   Plaintiff’s and the Class members’ claims arise directly from Defendant’s operation of

   its website.

          13.     Further, this Court has personal jurisdiction over Defendant because

   Defendant’s tortious conduct against Plaintiff occurred in substantial part within this

   District and because Defendant committed the same wrongful acts to other individuals

   within this judicial District, such that some of Defendant’s acts have occurred within

   this District, subjecting Defendant to jurisdiction here. As Defendant has admitted,

   the Class consists of over 5,000 unique individuals who are located in Florida. Notice

   of Removal, [DE 1], at 3. Thus, Defendant knew or should have known that it was

   causing harm to those individuals while they were in Florida such that it was

   foreseeable to Defendant that its interceptions would harm Plaintiff and other

   similarly-situated individuals located in Florida.

          14.     This court has subject matter jurisdiction under 28 U.S.C. § 1332(d)(2)

   because at least one member of the putative class, including Plaintiff, is a citizen of

   Florida, and Defendant is a citizen of Delaware and Michigan, thus CAFA’s minimal

   diversity requirement is met. Additionally, Plaintiff seeks $1,000.00 in damages for

   each violation, which, when aggregated among a proposed class of over 5,000, exceeds



                                              4
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 5 of 29




   the $5,000,000 threshold for federal court jurisdiction under the Class Action Fairness

   Act (“CAFA”). See also Notice of Removal, [DE 1], at 3.

            15.   Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c)

   because Defendant is deemed to reside in any judicial district in which it is subject to

   personal jurisdiction, and because a substantial part of the events or omissions giving

   rise to the claim occurred in this District, and because Plaintiff was injured in this

   District.

                                             FACTS

            16.   Defendant      owns      and       operates   the    following      website:

   www.whirlpool.com.

            17.   Over the past year, Plaintiff visited Defendant’s website approximately 6

   times.

            18.   Plaintiff most recently visited Defendant’s website on or about October

   2020.

            19.   Plaintiff intends to visit Defendant’s website in the future to avail herself

   of the goods and services offered.

            20.   Plaintiff was in Florida during each visit to Defendant’s website.

            21.   During her visits to the website, Plaintiff, through her computer and/or

   mobile device, transmitted electronic communications in the form of instructions to

   Defendant’s computer servers utilized to operate the website. The instructions were

   sent as messages instructing Defendant what content was being viewed, clicked on,


                                                 5
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 6 of 29




   requested, and inputted by Plaintiff.     The communications sent by Plaintiff to

   Defendant’s servers included, but were not limited to, the following actions taken by

   Plaintiff while on the website: mouse clicks, frequency of mouse clicks, keystrokes,

   search terms inputted by Plaintiff, mouse gestures, information inputted by Plaintiff,

   webpages and content viewed by Plaintiff, website scroll movements, and copy and

   paste actions.

         22.    Plaintiff reasonably expected that her visits to Defendant’s website would

   be private, and that Defendant would not be tracking, recording, and/or watching

   Plaintiff as she browsed and interacted with the website, particularly because Plaintiff

   was never presented with any type of pop-up disclosure or consent form alerting

   Plaintiff that her visits to the website were being recorded by Defendant.

         23.    Plaintiff reasonably believed that she was privately interacting with

   Defendant’s website, and not that she was being recorded and that those recordings

   could later be watched by Defendant’s employees, or worse yet, live while Plaintiff

   was on the website.

         24.    Moreover, Plaintiff’s reasonable expectation of privacy was violated by

   Defendant in that Defendant transmitted and shared recordings of Plaintiff’s website

   visits with the third-party entities that provided the session replay spyware to

   Defendant and/or with third party marketing companies. In other words, not only

   was Plaintiff being watched by Defendant, she was also being watched by third parties

   with whom Defendant shared Plaintiff’s electronic communications.



                                              6
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 7 of 29




          25.    Upon information and belief, over at least the past two years, Defendant

   has had embedded within its website code and has continuously operated at least one

   session replay software that was provided by a third party (a “Session Replay

   Provider”). The session replay spyware was always active and intercepted every

   incoming data communication to Defendant’s website the moment a visitor accessed

   the site.

          26.    Defendant continues to utilize session replay spyware to monitor and

   record visitors to its website.

          27.    The putative Class members are unaware that Defendant is monitoring

   and recording their visits to Defendant’s website because Defendant fails to alert

   visitors to its site that it is using session replay spyware to monitor and record visits.

          28.    The Session Replay Provider(s) that provided the session replay spyware

   to Defendant is not a provider of wire or electronic communication services, or an

   internet service provider.

          29.    Defendant is not a provider of wire or electronic communication services,

   or an internet service provider.

          30.    Defendant’s use of session replay spyware was not instrumental or

   necessary to the operation or function of Defendant’s website or business.

          31.    Defendant’s use of a session replay spyware to intercept Plaintiff’s

   electronic communications was not instrumental or necessary to Defendant’s

   provision of any of its goods or services. Rather, the level and detail of information

   surreptitiously collected by Defendant indicates that the only purpose was to gain an
                                                7
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 8 of 29




   unlawful understanding of the habits and preferences of users to its website, and the

   information collected was solely for Defendant’s own benefit.

          32.      Defendant’s use of a session replay spyware to intercept Plaintiff’s

   electronic communications did not facilitate, was not instrumental, and was not

   incidental to the transmission of Plaintiff’s electronic communications with

   Defendant’s website.

          33.      Upon information and belief, during one or more of Plaintiff’s visit to

   Defendant’s website, Defendant utilized session replay spyware to intentionally and

   contemporaneously intercept the substance of Plaintiff’s electronic communications

   with   Defendant’s       website,   including, but    not   limited   to,   the   following

   communications:

                (a) chats conducted on the site;

                (b) mouse clicks;

                (c) frequency of mouse clicks;

                (d) mouse gestures and shakes;

                (e) keystrokes;

                (f) search terms;

                (g) information inputted into the website;

                (h) pages and content viewed;

                (i) webpage scroll movements; and

                (j) copy and paste actions.



                                                   8
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 9 of 29




         34.    Defendant intercepted, recorded, and then stored the webpages visited by

   Plaintiff, as well as everything Plaintiff did on those pages, what Plaintiff searched for,

   what Plaintiff looked at, and the information Plaintiff inputted.

         35.    The session replay spyware intentionally utilized by Defendant

   contemporaneously       intercepted    the   electronic    computer-to-computer       data

   communications between Plaintiff’s computer and/or mobile device and the computer

   servers and hardware utilized by Defendant to operate its website—as the

   communications were transmitted from Plaintiff’s computer and/or mobile device to

   Defendant’s computer servers and hardware.

         36.    The intercepted data was transmitted contemporaneously to the Session

   Replay Provider(s) server(s) as it was sent from Plaintiff’s computer and/or mobile

   device.

         37.    Specifically, session replay spyware captures internet communications

   between a website user and a website in real-time, while those communications are in

   transit. The process is illustrated in the below diagram, which shows a user submitting

   a request (in the form of website interactions) to a web server. But, along the way, the

   session replay spyware intercepts those communications and diverts them to a “server-

   side capture engine,” where the communications are stored for later analysis:




                                                9
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 10 of 29




         38.    The relevant facts regarding the full parameters of the communications

   intercepted and how the interception occurred are solely within the possession and

   control of Defendant.

         39.    The session replay spyware utilized by Defendant is not a website cookie,

   standard analytics tool, tag, or web beacon.

         40.    The session replay spyware utilized by Defendant is not commonplace,

   and Defendant is one of only a limited number of companies that record website visits

   without consumer consent.

         41.    Unlike the harmless collection of an internet protocol address, the data

   collected by Defendant identified specific chat messages, information inputted, and


                                             10
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 11 of 29




   content viewed, and thus revealed personalized and sensitive information about

   Plaintiff’s internet activity and habits.

          42.    Indeed, on its website, Defendant operates live chat software that allows

   its employees to communicate with visitors to the site in real time via a chat window.

   Visitors to the site input messages on the chat window and Defendant’s employees

   respond to those messages. The following is a screenshot of the chat window located

   on Defendant’s website:




          43.    Utilizing session replay software, Defendant intercepts visitors’ chat

   communications, transmits them to the Session Replay Provider, and stores them for

   live or later viewing. The below screenshot depicts a typical session replay screen

   showing the interception, capture, and recording of live chats on a website. Upon
                                               11
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 12 of 29




   information and belief, the session replay spyware utilized by Defendant has the same

   or   similar   capability   of   intercepting   and   recording   live   website   chats

   contemporaneously with their transmission.




         44.      The electronic communications intentionally intercepted by Defendant

   were content generated through Plaintiff’s intended use, interaction, and


                                              12
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 13 of 29




   communication with Defendant’s website relating to the substance, purport, and/or

   meaning of Plaintiff’s communications with the website, i.e., chats conducted on the

   site with Defendant’s employees, mouse clicks and movements, keystrokes, search

   terms, information inputted by Plaintiff, and pages and content clicked on and viewed

   by Plaintiff.

          45.      The electronic communications intentionally intercepted by Defendant

   were not generated automatically and were not incidental to Plaintiff’s

   communications.

          46.      Defendant violated Plaintiff’s and the Class members’ expectation of

   privacy as they chatted on the website by recording and sharing and/or making the

   chats available to one or more Session Replay providers and/or third party marketing

   companies.

          47.      The session replay spyware utilized by Defendant intercepted, copied,

   replicated, and sent the data in a manner that was undetectable by Plaintiff and the

   Class members.

          48.      The electronic data communications were not only intercepted, but could

   also be used by Defendant to create a video playback of Plaintiff’s visit to the website.

   Additionally, the session replay technology utilized by Defendant gave Defendant the

   ability to view Plaintiff’s website visits live in real-time as they were occurring and

   being intercepted.

          49.      Defendant’s interception of Plaintiff’s electronic communications

   allowed Defendant to capture, observe, and divulge Plaintiff’s personal interests,
                                              13
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 14 of 29




   browsing history, queries, and habits as she interacted with and browsed Defendant’s

   website.

          50.    The session replay spyware utilized by Defendant allowed Defendant to

   record and understand consumer behavior that Defendant later utilized for behavior-

   based advertising.       For example, the software not only captures traditional

   communications like chats conducted on the site, it also captures communications like

   “rage clicks,” which are repeated clicks by a visitor that typically reflect the visitor’s

   frustration with a product or component of the website.

          51.    A consumer’s behavior while on a website, including chats, mouse

   movements, gestures, rage clicks, pages viewed, and content clicked on, are

   communications that convey a consumer’s intent and preferences.

          52.    Typically, companies utilize analytics tools like cookies to gain

   quantitative insight into the performance of their website and products (e.g., page hits,

   page views, total items sold, etc.).

          53.    Session replay spyware is utilized to gain qualitative insight into

   consumer behavior with the ultimate goal of learning consumers’ likes and dislikes so

   that they can be presented with targeted advertising.

          54.    The session replay spyware utilized by Defendant allows it to map a

   visitor’s entire journey on a website, including multiple visits over time, and then

   create a profile for that visitor.




                                              14
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 15 of 29




         55.    Upon information and belief, Defendant creates profiles for visitors to its

   website that include qualitative information obtained, in part, through session replay

   spyware.

         56.    Defendant then utilizes and/or shares the information collected with a

   third-party to generate targeted behavior-based advertising.

         57.    Upon information and belief, Defendant similarly intercepted the

   electronic communications of over 5,000 individuals located in Florida who visited

   Defendant’s website.

         58.    Defendant did not utilize a telephone or telegraph instrument,

   equipment, or facility thereof to intercept Plaintiff’s and the Class members’ electronic

   communications at issue. Rather, Defendant utilized a spyware embedded within its

   website to intercept the communications at issue.

         59.    Plaintiff’s electronic communications did not originate from an

   electronic or mechanical device which permits the tracking of the movement of a

   person or an object.

         60.    Plaintiff’s electronic communications did not originate from a tracking

   device, i.e., a device whose primary purpose is to reveal its location or movement by

   the transmission of electronic signals.

         61.    The session replay spyware utilized by Defendant is not a tracking device,

   i.e., a device whose primary purpose is to reveal its location or movement by the

   transmission of electronic signals.



                                              15
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 16 of 29




         62.    The session replay spyware utilized by Defendant cannot track the

   movement of a physical object or body of a person.

         63.    The session replay spyware utilized by Defendant cannot reveal its

   location or movement by the transmission of electronic signals.

         64.    The session replay spyware utilized by Defendant did not originate any

   of the communications at issue.      Instead, it solely intercepted communications

   originating from Plaintiff’s computer and/or mobile device.

         65.    Defendant never alerted or asked Plaintiff or the Class Members for

   permission to intercept and record their visits to Defendant’s website using session

   replay spyware.

         66.    Plaintiff and the Class members never consented to interception of their

   electronic communications by Defendant or anyone acting on Defendant’s behalf, and

   they were never given the option to opt out of Defendant’s recording.

         67.    At no point in time did Plaintiff or the Class members provide Defendant,

   its employees, or agents with consent to intercept their electronic communications

   using session replay spyware.

         68.    At no point in time did Plaintiff or the Class members specifically,

   clearly, and unmistakably consent to Defendant’s interception and recording of their

   electronic communications using session replay spyware.

         69.    At no point in time did Plaintiff or the Class members specifically,

   clearly, and unmistakably consent to Defendant’s interception and recording of their

   visits to Defendant’s website using session replay spyware.
                                            16
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 17 of 29




         70.    Plaintiff and the Class members did not have a reasonable opportunity to

   discover Defendant’s unlawful interceptions because Defendant did not disclose its

   interception nor seek consent from Plaintiff and the Class members prior to

   interception of their communications.

         71.    Plaintiff and the Class members never clicked or otherwise agreed to any

   disclosure or consent form authorizing Defendant to intercept Plaintiff’s and the Class

   members’ electronic communications using session replay spyware.

         72.    Defendant intercepted Plaintiff’s and the Class members’ electronic

   communications from the moment they landed on Defendant’s website, and before

   they had an opportunity to even consider consenting or agreeing to any privacy or

   terms of use policy on the website. In other words, Defendant’s unlawful interception

   occurred before Plaintiff and the Class members were given an opportunity to review,

   let alone consent, to any language that Defendant may claim purportedly authorized

   its violations of the FSCA.

         73.    Moreover, Defendant’s website failed to explicitly alert or otherwise

   notify Plaintiff and the Class members that Defendant would be utilizing session

   replay spyware to monitor and record their interactions with Defendant’s website.

         74.    Additionally, immediately upon landing on Defendant’s website,

   Plaintiff and the Class members were not alerted that by entering the website,

   Defendant would unilaterally attempt to bind them to Defendant’s terms and policies

   or privacy policy. Indeed, the landing page to Defendant’s website not only fails to

   advise visitors that Defendant is intercepting their electronic communications, it does
                                             17
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 18 of 29




   not contain any type of conspicuous disclosure regarding Defendant’s terms of use or

   privacy policy.

         75.    Plaintiff and the Class members were not immediately required to click

   on any box or hyperlink containing Defendant’s privacy policy upon visiting the

   website or in order to navigate through the website.

         76.    Plaintiff and the Class members were not placed on notice of Defendant’s

   privacy policy upon immediately visiting the website. Instead, Defendant’s privacy

   policy is buried at the bottom of Defendant’s website.

         77.    In fact, in order to even become aware of the privacy policy hyperlink,

   Plaintiff would have had to scroll all the way to the bottom of Defendant’s website.

         78.    Consequently, Plaintiff was not placed on notice of Defendant’s privacy

   policy because it was buried at the bottom of Defendant’s website among a number of

   other hyperlinks.

         79.    Defendant does not require visitors to its website to immediately and

   directly acknowledge that the visitor has read Defendant’s privacy policy before

   proceeding to the site. In other words, Defendant’s website does not immediately

   direct visitors to the site to the privacy policy and does not require visitors to click on

   a box to acknowledge that they have reviewed policy in order to proceed to the

   website.

         80.    Defendant’s privacy policy is silent on Defendant’s use of session replay

   spyware to monitor and record Plaintiff’s and the Class member’s (1) chats; (2) mouse



                                               18
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 19 of 29




   clicks and movements; (3) keystrokes; (4) search terms; (5) information inputted into

   the website; and (6) pages and content viewed.

         81.    Moreover, the session replay spyware utilized by Defendant is not a

   cookie. Unlike session replay spyware, cookies are a feature of web browser software

   that allow web servers to recognize the computer used to access a web site. Cookies

   are small pieces of data that are stored by a user’s web browser on the user’s hard drive.

   Thus, Plaintiff’s and the Class members’ consent to Defendant’s use of cookies, if any,

   is irrelevant to Defendant’s use of session replay to spy on Plaintiff and the Class

   members and does not constitute consent to Defendant’s use of session replay.

         82.    Upon information and belief, at least one of the purposes of Defendant’s

   interception of Plaintiff’s and the Class members’ electronic communications was to

   allow Defendant to learn of Plaintiff’s and the Class members’ personal preferences

   and likes, which would then be used to market Defendant’s services and goods to

   Plaintiff and the Class members.

         83.    Defendant’s surreptitious interception of Plaintiff’s and the Class

   members’ electronic communications caused Plaintiff and the Class members harm,

   including violations of their substantive legal privacy rights under the FSCA, invasion

   of privacy, invasion of their rights to control information concerning their person,

   and/or the exposure of their private information. Moreover, Defendant’s practices

   caused harm and a material risk of harm to Plaintiff’s and the Class Members’ privacy

   and interest in controlling their personal information, habits, and preferences.



                                              19
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 20 of 29




                                  CLASS ALLEGATIONS

          PROPOSED CLASS

          84.    Plaintiff brings this lawsuit as a class action on behalf of all other similarly

   situated persons pursuant to Rule 23(a), (b)(2) and (b)(3) of the Federal Rules of Civil

   Procedure. The “Class” that Plaintiff seeks to represent is defined as:

                 All persons residing within the State of Florida (1) who
                 visited Defendant’s website and (2) whose electronic
                 communications were intercepted by Defendant or on
                 Defendant’s behalf (3) without their prior consent.
          85.    Defendant and its employees or agents are excluded from the Class.

   Plaintiff reserves the right to modify or amend the Class definitions, as appropriate,

   during the course of this litigation.

          NUMEROSITY

          86.    The Class members are so numerous that individual joinder of all Class

   members is impracticable. As Defendant has conceded, it intercepted the electronic

   communications of over 5,000 individuals. Class members may be notified of the

   pendency of this action by recognized, Court-approved notice dissemination methods,

   which may include notice on Defendant’s website, U.S. Mail, electronic mail, Internet

   postings, and/or published notice.

          87.    The identities of the Class members are unknown at this time and can be

   ascertained only through discovery. Identification of the Class members is a matter

   capable of ministerial determination from Defendant’s records kept in connection with

   its unlawful interceptions.
                                                20
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 21 of 29




         COMMON QUESTIONS OF LAW AND FACT

         88.   There are numerous questions of law and fact common to the Class

   which predominate over any questions affecting only individual members of the Class.

   Among the questions of law and fact common to the Class are:

                   (1) Whether Defendant violated the FSCA;

                   (2) Whether Defendant intercepted Plaintiff’s and the Class

                      members’ electronic communications;

                   (3) Whether Defendant disclosed to Plaintiff and the Class Members

                      that it was intercepting their electronic communications;

                   (4) Whether Defendant secured prior consent before intercepting

                      Plaintiff’s and the Class members’ electronic communications;

                   (5) Whether Defendant is liable for damages, and the amount of such

                      damages;

                   (6) Whether Defendant should be enjoined from such conduct in the

                      future;

                   (7) Whether Plaintiff and the Class members are entitled to

                      declaratory relief; and

                   (8) Whether Defendant has acted or refused to act on grounds

                      generally applicable to the Class, thereby making final injunctive

                      or declaratory relief appropriate.

         89.   The common questions in this case are capable of having common

   answers. If Plaintiff’s claim that Defendants routinely intercepts electronic
                                            21
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 22 of 29




   communications without securing prior consent is accurate, Plaintiff and the Class

   members will have identical claims capable of being efficiently adjudicated and

   administered in this case.

            TYPICALITY

            90.   Plaintiff’s claims are typical of the claims of the Class members, as they

   are all based on the same factual and legal theories.

            PROTECTING THE INTERESTS OF THE CLASS MEMBERS

            91.   Plaintiff is a representative who will fully and adequately assert and

   protect the interests of the Class and has retained competent counsel. Accordingly,

   Plaintiff is an adequate representative and will fairly and adequately protect the

   interests of the Class.

            SUPERIORITY

            92.   A class action is superior to all other available methods for the fair and

   efficient adjudication of this lawsuit because individual litigation of the claims of all

   members of the Class is economically unfeasible and procedurally impracticable.

   While the aggregate damages sustained by the Class are potentially in the millions of

   dollars, the individual damages incurred by each member of the Class resulting from

   Defendant’s wrongful conduct are too small to warrant the expense of individual

   lawsuits. The likelihood of individual Class members prosecuting their own separate

   claims is remote, and, even if every member of the Class could afford individual

   litigation, the court system would be unduly burdened by individual litigation of such

   cases.
                                               22
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 23 of 29




          93.    The prosecution of separate actions by members of the Class would

   create a risk of establishing inconsistent rulings and/or incompatible standards of

   conduct for Defendant.       For example, one court might enjoin Defendant from

   performing the challenged acts, whereas another may not. Additionally, individual

   actions may be dispositive of the interests of the Class, although certain class members

   are not parties to such actions.

          REQUIREMENTS OF FED. R. CIV. P. 23(b)(2)

          94.    Defendant has acted and refused to act on grounds generally applicable

   to the Class by engaging in a common course of conduct of uniformly monitoring and

   recording visits to its websites without consent, thereby making appropriate final

   injunctive relief or declaratory relief with respect to the classes as a whole.

                                        COUNT I
                                 Violations of the FSCA
                           (On Behalf of Plaintiff and the Class)
          95.    Plaintiff re-alleges and incorporates the foregoing allegations as if fully

   set forth herein.

          96.    It is a violation of the FSCA to intercept, endeavor to intercept, or

   procure any other person to intercept or endeavor to intercept any electronic

   communication. Fla. Stat. § 934.03(1)(a).

          97.    Further, it is a violation to intentionally use, or endeavor to use, “the

   contents of any wire, oral, or electronic communication, knowing or having reason to

   know that the information was obtained through the interception of a wire, oral, or

   electronic communication in violation of this subsection[.]” Fla. Stat. § 934.03(1)(d).
                                               23
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 24 of 29




          98.    The FSCA defines “intercept” as the “acquisition of the contents of any

   wire, electronic, or oral communication through the use of any electronic, mechanical,

   or other device.” Fla. Stat. § 934.02(3).

          99.    Under the FSCA, “contents” includes, but is not limited to, “any

   information concerning the substance, purport, or meaning of that communication.”

   Fla. Stat. § 934.02(7).

          100. The FSCA defines “electronic communication” as “any transfer of signs,

   signals, writing, images, sounds, data, or intelligence of any nature transmitted in

   whole or in part by a wire, radio, electromagnetic, photoelectronic, or photooptical

   system that affects intrastate, interstate, or foreign commerce….”        Fla. Stat. §

   934.02(12).

          101. Unlike        “oral   communications”   under   the   FSCA,    “electronic

   communications” have no expectation of privacy requirement.          See Fla. Stat. §

   934.02(2) (“‘Oral communication’ means any oral communication uttered by a person

   exhibiting an expectation that such communication is not subject to interception under

   circumstances justifying such expectation and does not mean any public oral

   communication uttered at a public meeting or any electronic communication.”).

          102. The session replay code script utilized by Defendant to intercept

   Plaintiff’s and the Class members’ electronic communications constitute an electronic

   or other device under the FSCA as (1) it is not a telephone or telegraph equipment, or

   any component thereof; and/or (2) it was not furnished to Defendant by a provider of

   wire or electronic communication services. Fla. Stat. § 934.02(4).
                                               24
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 25 of 29




         103. The session replay spyware utilized by Defendant is a device or apparatus

   that can be used to intercept a wire, electronic, or oral communication.

         104. Defendant violated § 934.03(1)(a) of the FSCA by intercepting Plaintiff’s

   and the Class members’ electronic communications when they visited Defendant’s

   website.

         105. Defendant intercepted Plaintiff’s and the Class members’ electronic

   communications utilizing a device or apparatus that can be used to intercept a wire,

   electronic, or oral communication, i.e., session replay spyware.

         106. Defendant intercepted Plaintiff’s and the Class members’ electronic

   communications without their prior consent.

         107. Defendant continues to utilize session replay spyware on its website to

   intercept inbound electronic communications.

         108. Upon information and belief, Defendant used or attempt to use the

   electronic communications it intercepted in order to market its services and goods to

   Plaintiff and the Class members.

         109. Although not required to state a claim under the FSCA, Plaintiff and the

   Class members had a reasonable expectation of privacy during their visits to

   Defendant’s website, which Defendant violated by intercepting their electronic

   communications with the website and by sharing those communications and/or

   making them available to third parties.




                                             25
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 26 of 29




          110. Plaintiff and the Class members face a real and immediate threat of future

   injury from Defendant’s continued use of session replay spyware to monitor and

   record their visits to its website.

          111. Plaintiff and the Class members have no control over Defendant’s use of

   session replay spyware to monitor and record their visits to its website.

          112. As a result of Defendant’s conduct, and pursuant to § 934.10 of the

   FSCA, Plaintiff and the other members of the putative Class were harmed and are

   each entitled to “liquidated damages computed at the rate of $100 a day for each day

   of violation or $1,000, whichever is higher[.]” Fla Stat. § 934.10(b).

          113. Plaintiff is also entitled to “reasonable attorney’s fees and other litigation

   costs reasonably incurred.” Fla Stat. § 934.10(d).

          114. Plaintiff and the Class members are also entitled to an injunction

   prohibiting Defendant from continuing to utilize session replay spyware on its website.

          115. Plaintiff and the Class members request for this Court to enter an Order

   granting the relief outlined in the Prayer for Relief below.

                                        COUNT II
                              Declaratory and Injunctive Relief
                            (On Behalf of Plaintiff and the Class)

          116. Plaintiff re-alleges and incorporates the allegations set in paragraphs 1

   through 94 as if fully set forth herein.




                                              26
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 27 of 29




         117. Under the FSCA, Plaintiff and the Class members are entitled to

   “[p]reliminary or equitable or declaratory relief as may be appropriate[.]” Fla. Stat. §

   934.10(1)(a).

         118. Plaintiff and the Class members seek a declaration that Defendant’s use

   of session replay software as alleged herein violates the FSCA.

         119. Pursuant to § 934.10(1)(a), Plaintiff and the Class members seek an

   injunction prohibiting Defendant from utilizing session replay software to monitor and

   record visits to its website without first securing consent.

         120. Defendant’s ongoing and continuing violations have caused, and in the

   absence of an injunction will continue to cause, harm to Plaintiff and the Class

   members.

         121. Plaintiff and the Class members will suffer irreparable harm if Defendant

   is permitted to continue its practice of recording website visits utilizing session replay

   software.

         122. The injuries that the Plaintiff and the Class members will suffer if

   Defendant is not prohibited from continuing to engage in the illegal practices described

   herein far outweigh the harm that Defendant will suffer if it is enjoined from

   continuing this conduct.

         123. The public interest will be served by an injunction prohibiting Defendant

   from continuing to engage in the illegal practices described herein.

         124. Plaintiff and the Class members request for this Court to enter an Order

   granting the relief outlined in the Prayer for Relief below.
                                               27
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 28 of 29




                                   PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, on behalf of herself and the other members of the

   Class, prays for the following relief:

          a.     An order certifying the Class and appointing Plaintiff as Class

   Representative and her counsel as Class Counsel;

          b.     A declaration that Defendant’s practices described herein violate the

   Florida Security of Communications Act;

          c.     An injunction prohibiting Defendant from intercepting the electronic

   communications of individuals visiting Defendant’s website through the use of session

   replay spyware without their prior knowledge and consent;

          d.     An award of actual damages, statutory damages, liquidated damages,

   and/or punitive statutory damages;

          e.     An aware of reasonable attorney’s fees and costs; and

          f.     Such further and other relief the Court deems reasonable and just.

                                      JURY DEMAND

           Plaintiff and Class Members hereby demand a trial by jury.

                       DOCUMENT PRESERVATION DEMAND

          Plaintiff demands that Defendant take affirmative steps to preserve all records,

   lists, electronic databases or other itemizations associated with the allegations herein,

   including all records, lists, electronic databases or other itemizations in the possession




                                              28
Case 0:21-cv-60784-WPD Document 33 Entered on FLSD Docket 07/20/2021 Page 29 of 29




   of any vendors, individuals, and/or companies contracted, hired, or directed by

   Defendant to assist in intercepting the alleged communications.



   Dated: July 20, 2021

                                                 Respectfully Submitted,
                                          By:    HIRALDO P.A.
                                                 /s/ Manuel S. Hiraldo
                                                 Manuel Hiraldo, Esq.
                                                 Florida Bar No. 030380
                                                 401 E. Las Olas Blvd., Suite 1400
                                                 Fort Lauderdale, FL 33301
                                                 mhiraldo@hiraldolaw.com
                                                 Telephone: 954-400-4713

                                                 SHAMIS & GENTILE, P.A.
                                                 Andrew J. Shamis, Esq.
                                                 Florida Bar No. 101754
                                                 ashamis@shamisgentile.com
                                                 14 NE 1st Avenue, Suite 705
                                                 Miami, Florida 33132
                                                 (t) (305) 479-2299
                                                 (f) (786) 623-0915

                                                 EDELSBERG LAW, PA
                                                 Scott Edelsberg, Esq.
                                                 Florida Bar No. 100537
                                                 scott@edelsberglaw.com
                                                 Christopher Gold, Esq.
                                                 Florida Bar No. 88733
                                                 20900 NE 30th Ave., Suite 417
                                                 Aventura, FL 33180
                                                 Telephone: 305-975-3320
                                                 Counsel for Plaintiff and Proposed Class



                                            29
